 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release / . Page | of 3 Pages

 

for the

 

Eastern District of California

AUG 2.6 nig
UNITED STATES OF AMERICA, J EASTERN ‘SST S Tn
yy : ) BY. BEPuTY GLEAK
) CaseNo. _1:19-er-00121-LJO-SKO
PORNTHEP VONGSOURY, )

 

MODIFIED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, State, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number,

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence. that
the court may impose.

 

The defendant must appear at: U.S, DISTRICT COURT, 2500 Tulare Street, Fresno, California
: Place

U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

 

on: OCTOBER 7, 2019 at 1:00 PM

 

Date and Time:
If blank, defendant will be notified of next appearance. .
(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
TO U.S. MARSHAL: DELAY RELEASE, from Fresno County Jail, until Tuesday, August 27, 2019 at

9:00 A.M. Defendant is to be RELEASED directly to Kevin Mitchell, from the Federal Defender’s
Office, to be transported directly to the Teen Challenge Program, in Reedley, California.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES USATTORNEY US MARSHAL)
AO [99B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
VONGSOURY, Pornthep: : oS
Dkt. No. 19cr121

ADDITIONAL CONDITIONS OF RELEASE oe / ‘

! . MODIFIED

Upon finding that release by one of the above methods wil! not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
-
0D (6) The defendant is placed in the custody of:

Name of person or organization.

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

‘defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED:

 

CUSTODIAN

M (7) The defendant must:

-M (a) upon successful completion of the Teen Challenge Program, you must maintain
and/or actively seek employment, and provide proof thereof to the PSO, “upon
request;

M = (b) all other previously ordered conditions of release, not in conflict with this order,
shall remain in full force and effect.
 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3. of ©. 3 Pages

 

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: PORNTHEP VONGSOURY
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

X Po rathe p Youn lour y

Defendant's Signature

Directions to the United States Marshal

(_) The defendant is ORDERED released after processing.

” f- /
| F | ec (4 YA
Date sloa{t - / 7 Lex (1 fbignature

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE _-

Printed name and title

 

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
